Chapman, J.
There was evidence in this case which tended to show a sale and delivery of the billiard table in question to the plaintiffs. In August 1864 it was finished and boxed up ready for being shipped; the defendants having previously agreed to make it and deliver it to the plaintiffs on the wharf. The plaintiffs were informed that it was finished, boxed up and ready for shipment. The defendants proposed to the plaintiffs to dispose of it by letting another person have it; but the plaintiffs objected to this and claimed that particular table to ship, In January 1865 the defendants presented their bill for the price, and the plaintiffs paid it. They told the defendants they would give notice when they had a vessel ready to take it, and, as the defendants made no objection to this, the jury would be authorized to find that they agreed to store it in the mean time. An agreement of the vendor to hold the goods sold in storage for the vendee, is equivalent to a delivery. Chapman v. Searle, 3 Pick. 38. Farina v. Home, 16 M. & W. 119. Such an agreement changes the relations of the parties to each other and to the property. The defendants were to transport the property to the wharf, and this is a circumstance to be considered by a jury as tending to show that the property was not delivered. But it is not conclusive, and the other circumstances so far explain it, that a jury would be authorized to find that the sale was completed by the arrangement that the defendants should store it till a ship should be ready to receive it. There was nothing to be done, such as weighing, measuring, identifying, or making payment, and there seems to be no reason for holding that the defendants’ creditors could have attached it, or that the plaintiffs could not have demanded it at the shop.
We think therefore that the question whether the property had passed to the plaintiffs should have been left to the jury.

Exceptions sustained.